Citation Nr: 0609755	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  99-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic 
post-operative pineal gland tumor residuals to include a 
brain tumor.  

2.  Entitlement to service connection for a chronic skin 
disorder to include shingles.  

3.  Entitlement to service connection for a chronic immune 
system disorder to include a connective tissue disorder 
manifested by pleurisy, pericarditis, myocarditis, recurrent 
shingles, neuropathy of the feet, lymphadenopathy, night 
sweats, joint pain, fatigue, malaise, intestinal pain, and 
diarrhea.  


WITNESSES AT HEARINGS ON APPEAL

The veteran and M. W.


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from January 1991 to 
August 1991 and from February 2003 to September 2003.  She 
has additional periods of duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for both a brain tumor to 
include a pineal gland tumor and a chronic skin disorder to 
include shingles and denied the claims.  In December 2003, 
the RO reviewed the veteran's claims of entitlement to 
service connection for both a brain tumor to include a pineal 
gland tumor and a chronic skin disorder to include shingles 
on the merits; denied the claims; and denied service 
connection for a chronic immune system disorder manifested by 
malaise, night sweats, lymphadenopathy, and recurrent 
shingles.  In July 2005, the Board remanded the veteran's 
claims to the RO so that she could be afforded a hearing 
before a Veterans Law Judge.  In January 2006, the veteran 
was afforded a hearing before the undersigned Veterans Law 
Judge.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In a June 2004 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran indicated that she was 
"currently assigned to an active reserve unit."  A 
September 2004 Notice of Waiver of VA Compensation or Pension 
to Receive Military Pay and Allowances (VA Form 21-8951) 
states that the veteran performed 17 days of active duty for 
training during 2003.  The Board observes that the veteran's 
periods of active duty, active duty for training, and 
inactive duty for training with the Army Reserve have not 
been verified.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where evidence in 
support of the veteran's claim may be in his service record 
or other governmental records, the VA has the duty to obtain 
such records in order to fully develop the facts relevant to 
the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1991).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish higher initial evaluations 
and/or earlier effective dates for the claimed disabilities.  
Therefore, the issues must be remanded to the RO so that 
proper notice may be issued to the veteran which includes an 
explanation as to the type of evidence necessary to establish 
entitlement to higher initial evaluations and earlier 
effective dates for her disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, with 
the United States Army Reserve and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Then contact the veteran and request 
that she provide information as to all 
treatment of her chronic post-operative 
pineal gland tumor residuals, skin 
disability, immune system disorder, and 
connective tissue disorder after 2003, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should then 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

4.  Request that copies of all pertinent 
VA clinical documentation pertaining to 
treatment of the veteran after 2003, not 
already of record, be forwarded for 
incorporation into the record.  

5.  Then readjudicate the veteran's 
claims of entitlement to service 
connection for a chronic brain tumor to 
include chronic post-operative pineal 
gland tumor residuals, a chronic skin 
disorder to include shingles, and a 
chronic immune system disorder to include 
a connective tissue disorder manifested 
by pleurisy, pericarditis, myocarditis, 
recurrent shingles, neuropathy of the 
feet, lymphadenopathy, night sweats, 
joint pain, fatigue, malaise, intestinal 
pain, and diarrhea.  If the benefits 
sought on appeal remain denied, the 
veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the claims, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

